DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 01/18/2022.
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
In Remarks filed on 01/18/2022, Applicant substantially argues:
The applied references Zilber, Chen I and Chen II fail to disclose the amended limitations of claim 1, and similarly amended claims 8 and 15, of periodically calculating a memory access count for each address in the hotspot queue wherein the count is the number of times an access request to a particular address is stalled while there is a currently executing request. In particular, Applicant points to Chen I as disclosing addresses in a wait queue but argues that the addresses are not of conflicting requests targeting the same address. Additionally, Applicant points to Chen II as recording a lock history which is a list of all locks acquired on addresses and not only addresses which have requests blocked by lock contention. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references Ash, Nakajima, and Noeldner fail to disclose the limitations of claims 2-7, 9-14, and 16-20 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated January 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zilber et al. (US 2012/0110291) in view of Ash et al. (US 2009/0198940) and further view of Chen et al. (US 8,782,324), hereinafter Chen.

Regarding claim 1, Zilber discloses, in the italicized portions, an apparatus comprising: a memory array ([0163] As is shown in FIG. 6 and according to some embodiments of the invention, the storage entities in system 600 include an array of solid state storage entities 610A-610N and the first and the second solid state storage entities 610A and 610B may be part of the array. Similarly, as is shown in FIG. 6 and according to some embodiments of the invention, the storage entities in system 600 include an array of non-volatile memory non-solid state storage entities 630A-630M and the storage entity 630A may be part of the array.); a hazard indicator memory; a hotspot queue; a memory access request queue; a processor coupled to the memory array, hazard indicator, and hazard queue and configured to ([0060] In another example, additionally or alternatively, controller 120 may create in some embodiments a dynamic element or elements such as controller, queue, counter, tree node and/or pointer to indicate that the storage segment is locked.): receive a memory access request for a memory address of the memory array; determine that a hazard indicator in the hazard indicator memory indicates that a memory access is currently in-progress for the memory address (Figure 2 and [0064] If instead, there is a "yes" at decision block 212 and a "no" at decision block 220, meaning that the received command is not allowed to obtain even a shared lock on the storage segment, then in the illustrated embodiments of stage 228, controller 120 sets the received command to wait for "wakeup". Wake up occurs when the received command is no longer required to wait to obtain a lock on the storage segment but is allowed to obtain a lock on the storage segment.); responsive to determining that the hazard indicator indicates that a memory access is currently in-progress for the memory address, add the memory address to the hotspot queue ([0097] In the illustrated embodiments of system 400, locker/unlocker module 124 comprises a locator module 432 configured at least to locate queues and/or counters associated with storage segments, a counter manager 436 configured at least to implement the sharing policy, and a queue and/or pointer manager module 440 configured inter-alia to implement the wakeup policy. [0107] In the illustrated embodiments of system 400, if a received I/O command cannot immediately obtain a lock on a storage segment 154, the command waits in a queue 462 associated with the storage segment. Depending on the embodiment, the command may be set to wait in the queue in any appropriate way.); periodically calculate a memory access count for each address in the hotspot queue, the memory access counts recording counts of the number of times that memory access requests to particular addresses were stalled waiting for another command directed to a same address to finish; create hotspot information based upon the memory access count for each address in the hotspot queue; receive a request for the hotspot information, the request from an off-die processor; and transmit the hotspot information to the off-die processor. Herein it is disclosed by Zilber a management system for a memory array and processing access commands to storage locations. In particular, locks are set on storage locations currently being accessed by a command and subsequent commands directed to the same location must wait in a queue until the lock is released. In this case, the lock is found analogous to the hazard as claimed as, in context of the originally filed specification, the hazard indicator and hotspot queue represent currently busy storage locations and commands waiting to access the identified busy locations. This interpretation of the hazard indicator and hotspot queue remains consistent with the remainder of the rejections. Zilber does not explicitly disclose periodically calculating a memory access count for each address in the queue, creating hotspot information for each address based on the count and transmitting the hotspot information upon receiving a request. Regarding periodically calculating an access count for each address in the hotspot queue, Ash discloses in Paragraphs [0054-55] and [0068] “[0054] The hot spot reduction method 500 begins and the organization module 405 organizes 505 logical arrays 215. For example, the organization module 405 may organize a plurality of physical segments 210 into one or more arrays 215 as shown in FIG. 2. In one embodiment, the organization module 405 organizes one or more logical segments 310 into the logical arrays 215. Each logical segment 310 may comprise one or more physical segments 210. For example, each logical segment 310 may comprise a one megabyte (1 MB) physical segment 210. [0055] The identification module 410 identifies 510 a hot spot on a first logical array 215a if accesses to the first logical array 215a exceed an access threshold. In one embodiment, the logical array 215 includes a wait queue. The wait queue may store read and write commands before each command is completed. For example, the wait queue may store a write command until the write commands data is written to a storage device 170. The identification module 410 may identify 510 the hot spot on the first logical array 215a when a wait queue count exceeds a specified access threshold. [0068] The identification module 410 determines 610 if logical array accesses exceed the access threshold. For example, an initial segment count, maximum segments allocated, current segments allocated, current free segments, current tracks allocated, and current wait queue count may be recorded over a specified time interval. The initial segment count, maximum segments allocated, current segments allocated, current free segments, current tracks allocated, and current wait queue count may be tabulated to determine the logical array accesses of the logical array 215.” Herein it is disclosed by Ash that a segment, otherwise found analogous to an address, that may be a hot spot is identified by a wait queue count exceeding a specified access threshold. The commands in the wait queue are commands that have not yet been completed. Furthermore, the wait queue count may be analyzed according to an interval which is interpreted as being calculated periodically. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track pending commands in order to identify outstanding commands and improve access efficiency to storage (Ash [0045]). Regarding creating hotspot information and transmitting the information upon request, Chen discloses in [Col. 11 ln. 19-40] “FIG. 10 shows a procedure 300 which is performed by the processing circuitry 64 of the data storage system 24, while operating as the lock history module 102, to identify IO hot spots (also see FIGS. 2 and 3). In step 302, the lock history module 102 updates the contents of the lock history database 46 based on the ranges of extents 38 which were locked by host IO operations 32. In particular, as the range lock module 102 locks ranges of extents 38 as part of the host IO operations 32, the range lock module 102 issues event messages 110 to the lock history module 102 informing the lock history module 102 of the range locks 106 (FIG. 3).  In step 304, the lock history module 102 receives a lock history request. For example, the data placement module 104 (or another service module) may provide a request signal 120 to the lock history module 102 requesting the contents of the lock history database 46. In step 306, the lock history module 102 providing the contents of the lock history database 46 to identify, as the IO hot spots, extents 38 which were locked by the host IO operations 38. In particular, the lock history module 102 outputs a response signal 122 back to the requesting data placement module 104.” Herein it is disclosed by Chen that hot spot information may be created and stored based on lock history of certain memory locations. Furthermore, this information may be requested by and transferred to a module separate from the storage device, otherwise interpreted as an off-die processor. Furthermore, Chen discloses in Col. 9 ln. 43-49 that this calculation may be performed on a periodic basis. The Examiner notes that while the lock history as disclosed by Chen may be the history of all locks attained on respective portions of memory, the reference is cited for the techniques disclosed of analyzing information and transmitting a result in response to a request for the result for identifying hotspots in memory. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create and store hotspot information to be transmitted upon request to a processor as the storage system receives and processes access requests as disclosed by Zilber and Ash in order to generate hot spot trends and more efficiently utilize storage to address frequency of use of data (Chen [Col. 12 ln. 5-16]). Zilber, Ash, and Chen are analogous art because they are from the same field of endeavor of managing storage access commands.
Regarding claim 2, Ash further discloses the apparatus of claim 1, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein the processor is configured to create hotspot information by being configured to identify the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being above a threshold ([0055]). Herein it is disclosed by Ash that a hot spot is identified by a wait queue count exceeding a specified access threshold. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify hot spots from commands in a wait queue as disclosed by Ash in the manner as disclosed by Chen wherein access commands are managed by a wait queue on an address basis in order to identify specific addresses as hot spots in order to improve system performance for memory access (Ash [0064]). 
Regarding claim 4, Zilber further discloses the apparatus of claim 1, wherein the processor is further configured to: delay execution of the memory access request until the hazard indicator is cleared responsive to determining that the hazard indicator is set for the address ([0063] In one embodiment, in stage 224, controller 120, indicates that the lock is being held by an additional command, namely the command received in stage 204. Assuming the storage segment properties were locked in stage 208, then in some cases controller 120 releases the storage segment properties at the end of stage 224. In some embodiments, the module of controller 120 which performs stage 224 is locker/unlocker module 124. [0064] If instead, there is a "yes" at decision block 212 and a "no" at decision block 220, meaning that the received command is not allowed to obtain even a shared lock on the storage segment, then in the illustrated embodiments of stage 228, controller 120 sets the received command to wait for "wakeup". Wake up occurs when the received command is no longer required to wait to obtain a lock on the storage segment but is allowed to obtain a lock on the storage segment.). Herein it is disclosed that when a command already owns a lock on a storage segment, subsequent commands may be delayed and “woken up” when the lock is no longer on the segment and the command may acquire the lock.
Regarding claim 6, Zilber further discloses the apparatus of claim 1, wherein the hazard indicator is a hazard bit ([0048] In another example, the data lock status may have been set to "locked" or variants thereof by a previous I/O command, rather than to "read" or "write" or variants thereof, for instance in the case that the characteristics of the lock are similar regardless of whether the command changes the content of the block or not. In this example, if the data lock status is not currently set to "locked" or variants thereof, the storage segment is not locked. In some cases, when the segment is not locked, the data lock status may be set to "free", "unlocked", or any other appropriate indicator, whereas in other cases, the data lock status may not be indicated when unlocked.). Herein it is disclosed that lock indicator may indicate a binary status of locked or unlocked. In this case, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the lock status via a bit.
Regarding claim 7, Chen further discloses the apparatus of claim 1, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein the processor is configured to create hotspot information by being configured to identify the one or more hotspot addresses based upon the access counts ([Col. 11 ln. 19-40]). Herein it is disclosed that hot spots are identified for extents, which comprises addresses, based on lock history which may otherwise be representative of access counts to certain extents as the lock history counts the number of times commands access a certain extent because the lock is required to access the identified storage location. 
Regarding claim 8, Zilber discloses, in the italicized portions, a method comprising: receiving a memory access request for a memory address of a memory array (Figure 2 and [0064]); determining that a hazard indicator indicates that a memory access is currently in-progress for the memory address; responsive to determining that the hazard indicator indicates that a memory access is currently in-progress for the memory address, adding the memory address to a hotspot queue ([0097] and [0107]); periodically calculating a memory access count for each address in the hotspot queue, the memory access counts recording counts of the number of times that memory access requests to particular addresses were stalled waiting for another command directed to a same address to finish; creating hotspot information based upon the memory access count for each address in the hotspot queue; receiving a request for the hotspot information, the request from an off-die processor; and transmitting the hotspot information to the off-die processor. Zilber does not explicitly disclose periodically calculating a memory access count for each address in the queue, creating hotspot information for each address based on the count and transmitting the hotspot information upon receiving a request. Regarding periodically calculating an access count for each address in the hotspot queue, Ash discloses in Paragraphs [0054-55] and [0068] that a segment, otherwise found analogous to an address, that may be a hot spot is identified by a wait queue count exceeding a specified access threshold. The commands in the wait queue are commands that have not yet been completed. Furthermore, the wait queue count may be analyzed according to an interval which is interpreted as being calculated periodically. Regarding creating hotspot information and transmitting the information upon request, Chen discloses in [Col. 11 ln. 19-40] that hot spot information may be created and stored based on lock history of certain memory locations. Furthermore, this information may be requested by and transferred to a module separate from the storage device, otherwise interpreted as an off-die processor. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Ash further discloses the method of claim 8, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being above a threshold ([0055]). Herein it is disclosed that a hot spot is identified by a wait queue count exceeding a specified access threshold. Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 11, Zilber further discloses the method of claim 8, wherein responsive to determining that the hazard indicator is set for the address, delaying execution of the memory access request until the hazard indicator is cleared ([0063-0064]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 13, Zilber further discloses the method of claim 8, wherein the hazard indicator is a hazard bit ([0048]). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 14, Chen further discloses the method of claim 8, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein creating hotspot information comprises identifying the one or more hotspot addresses based upon the access counts ([Col. 11 ln. 19-40]). Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 15, Zilber discloses, in the italicized portions, a non-transitory machine-readable medium, storing instructions, which when executed by a machine, cause the machine to perform operations ([0186]) comprising: receiving a memory access request for a memory address of a memory array (Figure 2 and [0064]); determining that a hazard indicator in a hazard indicator memory indicates that a memory access is currently in-progress for the memory address; responsive to determining that the hazard indicator indicates that a memory access is currently in-progress for the memory address, adding the memory address to a hotspot queue ([0097] and [0107]); periodically calculating a memory access count for each address in the hotspot queue, the memory access counts recording counts of the number of times that memory access requests to particular addresses were stalled waiting for another command directed to a same address to finish; creating hotspot information based upon the memory access count for each address in the hotspot queue; receiving a request for the hotspot information, the request from an off- die processor; and transmitting the hotspot information to the off-die processor. Zilber does not explicitly disclose periodically calculating a memory access count for each address in the queue, creating hotspot information for each address based on the count and transmitting the hotspot information upon receiving a request. Regarding periodically calculating an access count for each address in the hotspot queue, Ash discloses in Paragraphs [0054-55] and [0068] that a segment, otherwise found analogous to an address, that may be a hot spot is identified by a wait queue count exceeding a specified access threshold. The commands in the wait queue are commands that have not yet been completed. Furthermore, the wait queue count may be analyzed according to an interval which is interpreted as being calculated periodically. Regarding creating hotspot information and transmitting the information upon request, Chen discloses in [Col. 11 ln. 19-40] that hot spot information may be created and stored based on lock history of certain memory locations. Furthermore, this information may be requested by and transferred to a module separate from the storage device, otherwise interpreted as an off-die processor. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 16, Ash further discloses the non-transitory machine-readable medium of claim 15, wherein the hotspot information comprises an identification of one or more hotspot addresses and wherein the operations of creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being above a threshold ([0055]). Herein it is disclosed that a hot spot is identified by a wait queue count exceeding a specified access threshold. Claim 16 is rejected on a similar basis as claim 2.
Regarding claim 18, Zilber further discloses the non-transitory machine-readable medium of claim 15, wherein responsive to determining that the hazard indicator is set for the address, delaying execution of the memory access request until the hazard indicator is cleared ([0063-0064]). Claim 18 is rejected on a similar basis as claim 4.
Regarding claim 20, Zilber further discloses the non-transitory machine-readable medium of claim 15, wherein the hazard indicator is a hazard bit ([0048]). Claim 20 is rejected on a similar basis as claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zilber in view of Ash and further view of Chen and still further in view of Nakajima et al. (US 2015/0370627).

Regarding claim 3, Chen discloses the apparatus of claim 1, wherein the hotspot information comprises an identification of one or more hotspot addresses ([Col. 11 ln. 19-40]); however, Zilber, Ash and Chen do not explicitly disclose and wherein the processor is configured to create hotspot information by being configured to identify the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being a threshold number above an average access amount. Regarding this limitation, Nakajima discloses in Paragraph [0085] “Furthermore, an average value or the like of the history information of the performance information, for example, rather than the threshold designated by the user may be used as the alert execution threshold stored in the alert execution threshold field 1156, and a threshold which is a difference between the average value and a baseline value may be employed as an alert notification trigger.” Herein it is disclosed by Nakajima that a threshold may be set to a value above an average value for comparison in order to generate a notification. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a threshold based on an average value as disclosed by Nakajima in the identification of hot spots as disclosed by Chen in order to manage data storage in regards to a target performance for storing and accessing data (Nakajima [0082]). Zilber, Ash, Chen and Nakajima are analogous art because they are from the same field of endeavor of managing storage access commands.
Regarding claim 10, Chen discloses the method of claim 8, wherein the hotspot information comprises an identification of one or more hotspot addresses ([Col. 11 ln. 19-40]); however, Zilber, Ash and Chen do not explicitly disclose and wherein creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being a threshold number above an average access amount. Regarding this limitation, Nakajima discloses in Paragraph [0085] that a threshold may be set to a value above an average value for comparison in order to generate a notification. Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 17, Chen discloses the non-transitory machine-readable medium of claim 15, wherein the hotspot information comprises an identification of one or more hotspot addresses ([Col. 11 ln. 19-40]); however, Zilber, Ash and Chen do not explicitly disclose and wherein the operations of creating hotspot information comprises identifying the one or more hotspot addresses based upon the memory access counts for the one or more hotspot addresses being a threshold number above an average access amount. Regarding this limitation, Nakajima discloses in Paragraph [0085] that a threshold may be set to a value above an average value for comparison in order to generate a notification. Claim 17 is rejected on a similar basis as claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zilber in view of Ash and further view of Chen and still further in view of Noeldner et al. (US 2011/0131375).

Regarding claim 5, Zilber, Ash and Chen do not explicitly disclose the apparatus of claim 1, wherein the processor is further configured to: receive a second memory access request for a second memory address; determine that a hazard indicator is set for the second memory address; responsive to a determination that the hazard indicator is set for the second memory address, determine that the hotspot queue is full; and responsive to a determination that the hotspot queue is full, refrain from adding the second memory address to the hotspot queue. Regarding these limitations, Noeldner discloses in Paragraphs [0068] and [0071] “[0068] ILT 404 also provides an overall SAS command queue counter to track the overall maximum queue depth of media controller 104 to indicate TASK SET FULL or BUSY when a new command is received. The overall maximum queue depth is maximum number of active commands allowed be media controller 104. As described herein, for embodiments of the present invention, the maximum queue depth of media controller 104 might be 128 active commands. Typically, BUSY status indicates that ILT 404 cannot accept the new command because of a temporary hardware restriction, such as command FIFO 323 being full. When an initiator receives a BUSY indication, the initiator might try to send the same command again later. [0071] If all entries in initiator table 502 are occupied by other initiators, and each entry has an active command count greater than 0, then ILT 404, via interrupt interface 510, might generate an interrupt to processor 116. RXDP 306 might queue the received command until after the interrupt is processed. If the initiator table or command FIFO 323 is full, ILT 404 might respond to RXDP 306 with a BUSY message, shown as signal 514, to indicate to the initiator that media controller 104 is busy and cannot yet receive the command. When a given initiator reaches its maximum allowed commands, ILT 404 might respond to RXDP 306 with the TASK SET FULL message, shown as signal 516, to indicate to the initiator that media controller 104 cannot yet receive another command from that initiator. After the BUSY or TASK SET FULL status is determined, RXDP 306 might then discard the received command.” Herein it is disclosed by Noeldner that a command queue may be maintained and responses returned for a new command when the command queue is considered full. Furthermore, when the command queue is noted to be full, the command is then discarded rather than being added to the queue. This is found to be analogous to “refrain from adding” to the queue. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discard commands in the case that the command queue is full as disclosed by Noeldner in the command process of queueing commands attempting to access locked locations as disclosed by Zilber, Ash and Chen in combination because this may maintain resource availability in response to a plurality of received commands such that the system may process commands up to a predetermined maximum according to system capability (Noeldner [0073]). Zilber, Ash, Chen and Noeldner are analogous art because they are from the same field of endeavor of managing storage access commands.
Regarding claim 12, Zilber, Ash and Chen do not explicitly disclose the method of claim 8, further comprising: receiving a second memory access request for a second memory address; determining that a hazard indicator is set for the second memory address; responsive to determining that the hazard indicator is set for the second memory address, determining that the hotspot queue is full; and responsive to determining that the hotspot queue is full, not adding the second memory address to the hotspot queue. Regarding these limitations, Noeldner discloses in Paragraphs [0068] and [0071] that a command queue may be maintained and responses returned for a new command when the command queue is considered full. Furthermore, when the command queue is noted to be full, the command is then discarded rather than being added to the queue. Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 19, Zilber, Ash and Chen do not explicitly disclose the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: receiving a second memory access request for a second memory address; determining that a hazard indicator is set for the second memory address; responsive to determining that the hazard indicator is set for the second memory address, determining that the hotspot queue is full; and responsive to determining that the hotspot queue is full, not adding the second memory address to the hotspot queue. Regarding these limitations, Noeldner discloses in Paragraphs [0068] and [0071] that a command queue may be maintained and responses returned for a new command when the command queue is considered full. Furthermore, when the command queue is noted to be full, the command is then discarded rather than being added to the queue. Claim 19 is rejected on a similar basis as claim 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2017/0235602) – Paragraphs [0049-50] wherein identifying hotspots according to a current task queue is disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135